Citation Nr: 1300010	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to July 1972.


This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO/AMC action on the claim is warranted.  The Board finds that a remand is necessary because there appear to be outstanding Social Security Administration (SSA) records that may be relevant to the Veteran's claim.  Review of the file shows that in a letter dated July 2011, the Veteran stated that he was awarded SSA disability benefits beginning in July 2009, during the appeal period.  He submitted documentation from SSA that shows that he received benefits in 2009 and 2011, but does not reveal on what disability such award was based.  Absent some indication as to which disability(ies) the Veteran's SSA claim entailed, the Board will presume such records are relevant to the claim on appeal and, as such, must remand the issues to fulfill its duty to make reasonable efforts to obtain these outstanding records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2012).  Therefore, the RO/AMC should request any medical records pertaining to the Veteran in the possession of the SSA. 

Further, the most recent VA treatment records in the claims file are dated August 2012.  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the Pensacola VA outpatient clinic dated from August 2012 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Pensacola VA outpatient clinic dated from August 2012 to the present that are relevant to mental health.

2. Obtain copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

3.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


